DETAILED ACTION

Claim Status
Claims 1-6, 8-11, 14-20 is/are pending.
Claims 1-6, 8-11, 14-20 is/are rejected.
Claims 7, 12-13 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Application No. 62/037,766, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  U.S. Provisional Application No. 62/037,766 fails to disclose a radio frequency shielding layer.
Therefore, claims 1-20 have an effective priority date of 08/14/2015.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 04/27/2022 have been withdrawn in view of the Claim Amendments filed 09/27/2022.

Double Patenting
The rejection of claims 1-12, 14-20 on the ground of nonstatutory double patenting based on U.S. Patent No. 9,636,893 (MARKOWSKI ET AL) in the previous Office Action mailed 10/15/2022 have been withdrawn in view of the Claim Amendments filed 01/14/2022.
  	The claims as presented in the Claim Amendments filed 01/14/2022 require adhesion-promoting layer to be in contact with both the cover layer and the RF-shielding layer, while the claims of U.S. Patent No. 9,636,893 (MARKOWSKI ET AL) require the adhesion promoting layer to be in contact with both the cover layer and the polypropylene-containing substrate.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10, 14-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	LIM ET AL (US 2015/0161919),
	in view of CULBERTSON ET AL (US 5,350,601),
 	and in view of LIN (US 2003/0089450).
	LIM ET AL ‘919 disclose an electromagnetic (EM)-shielding label comprising: 
at least one paper layer, a conductive layer which provides electromagnetic shielding (corresponding to the recited “radio frequency shielding layer”), and at least one polymeric film, wherein an illustrative, non-limiting example of the electromagnetic shielding material comprises:
• a cover layer (6) (corresponding to the recited “substrate”) (e.g., cellulosic paper, synthetic paper, non-woven material, polymeric material, multilayer films, etc.) which is optionally printed;

• a shield layer (4) (corresponding to the recited “radio frequency shielding layer”) comprising:

• a conductive layer (14) (corresponding to the recited “radio frequency shielding layer”) (e.g., but not limited to, aluminum foil, etc.);

• a support layer (12) (e.g., polyester, polypropylene, etc.);

• a removable adhesive layer (15) (corresponding to the recited “adhesion promoting layer”);

• a removable release liner (corresponding to the recited removable “cover sheet”).

(entire document, e.g., Figure 1-2; paragraph 0003-0004, 0015-0018, 0022-0023, etc.).  However, the reference does not explicitly mention the use of polyethylene terephthalate (PET) or polypropylene layers. the presence of polyethylene terephthalate (PET) in the recited removable cover sheet material or polypropylene in the recited substrate material.
	CULBERTSON ET AL ‘601 discloses that it is well known in the art to utilize biaxially oriented polyethylene terephthalate (PET) films as removable release films for adhesive layers. The reference further discloses that the release liner further comprises a silane component in order to improve adhesion between the PET film and silicone-based release coatings.  (line 9-20, col. 1; line 52, col. 2 to line 35, col. 3; line 46-63, col. 3; etc.)
 	LIN ‘450 discloses that it is well known in the art to utilize synthetic papers comprising polypropylene as replacements for natural paper products in labels in order to provide articles with improved use-life and water resistance. (paragraph 0002, 0005, 0021-0022, 0030, etc.)
 	Regarding claims 1-3, 5-6, 15, 18, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known polypropylene-based synthetic paper material as disclosed in LIN ‘450 as the cover layer (6) in LIM ET AL ‘919 (corresponding to the recited “substrate”) in order to produce durable RF-shielding adhesive labels.
 	Further regarding claim 1, 10, 16. one of ordinary skill in the art would have used known release liners containing biaxially oriented PET films as disclosed in CULBERTSON ET AL ‘601 as the removable release liner in LIM ET AL ‘919 (corresponding to the recited removable “cover sheet”) in order to protect the adhesive layer in the RF-shielding labels of LIM ET AL ‘919 prior to application to surfaces. 
 	Regarding claim 3, one of ordinary skill in the art would have utilize known polyester resins (e.g., PET) commonly used for film and label applications to form the support layer (12) in LIM ET AL ‘919 in order to adjust the mechanical properties (e.g., tensile strength, stiffness, etc.) and/or other performance properties for specific applications.
 	Regarding claim 14, one of ordinary skill in the art would have applied additional polymer layers (e.g., polypropylene, etc.) in the support layer (12) in order to adjust the mechanical properties (e.g., tensile strength, stiffness, etc.) and/or other performance properties for specific applications.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LIM ET AL (US 2015/0161919), in view of CULBERTSON ET AL (US 5,350,601), and in view of LIN (US 2003/0089450),
		as applied to claim 1 above,
 	and further in view of CONNOLLY (US 2012/0047631),
	and further in view of OSTOLSKI (US 5,882,802).
 	CONNOLLY ‘631 discloses it is well known in the art utilize compositions containing conductive particles and flexible plastic (as an alternative to metallic layers) to form RF-blocking layers.  (paragraph 0046, etc.)
 	OSTOLSKI ‘802 discloses that it is well known in the art to use metallic particles comprising gold, silver, and/or copper as EM-shielding particles in resin-based EM-shielding materials. (line 52, col. 5 to line 30, col. 6; line 26-68, col. 15; etc.)
	Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known RF-shielding materials such as resin-based materials containing conductive metallic particles as suggested by CONNOLLY ‘631 and OSTOLSKI ‘802 as the conductive layer (14) in LIM ET AL ‘919 (corresponding to the recited “radio frequency shielding layer”) as an alternative for metal foil layers in order to produce RF-shielding labels with superior flexibility, elasticity, and/or crack resistance, since metal foils typically have very low stretchability and are often prone to cracking when folded or twisted.
	Further regarding claim 4, one of ordinary skill in the art would have use known flexible film-forming plastics (e.g., thermoplastic resins) as the resin component of the resin-based RF-shielding materials as suggested by CONNOLLY ‘631 and OSTOLSKI ‘802.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LIM ET AL (US 2015/0161919), in view of CULBERTSON ET AL (US 5,350,601), and in view of LIN (US 2003/0089450),
		as applied to claim 1 above,
 	and further in view of TAKASHIMA ET AL (US 2014/0242384).
 	TAKASHIMA ET AL ‘384 discloses that it is well known in the art to utilize removable pressure-sensitive acrylic-based adhesive compositions containing crosslinking agents (e.g., oxazoline, etc.) in order to improve the cohesive strength of the adhesive layer and facilitate clean removal from surfaces. (paragraph 0138-0141, etc.).
 	Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known removable acrylic-based adhesive compositions containing crosslinking agents (e.g., oxazoline, etc.) to form the adhesive layer (15) of LIM ET AL ‘919 (corresponding to the recited “adhesion promoting layer”) in order to provide the adhesive layer with improved cohesive strength which facilitates clean removal from surfaces.

Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LIM ET AL (US 2015/0161919), in view of CULBERTSON ET AL (US 5,350,601), and in view of LIN (US 2003/0089450),
		as applied to claim 1 above,
 	and further in view of NAKAMURA ET AL (US 7,834,104).
 	NAKAMURA ET AL ‘104 discloses that it is well known in the art to utilize polyurethane-based removable pressure-sensitive adhesives to form removable adhesive layers with improved removability, flexibility, non-toxicity, and/or which avoid the problems associated with migrating plasticizers, wherein the polyurethane-based removable adhesive contains optional additives (e.g., other polymers, etc.). (line 14-45, col. 1; line 30-36, col. 12; line 1-19, col. 13; line 8-13, col. 15; etc.)
	Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known removable urethane-based adhesive compositions as disclosed in NAKAMURA ET AL ‘104 to form the adhesive layer (15) of LIM ET AL ‘919 (corresponding to the recited “adhesion promoting layer”) in order to provide the adhesive layer with improved cohesive strength and removability.
 	Regarding claim 17, one of ordinary skill in the art would have used known adhesive additive or agents (e.g., curable urethane prepolymers, etc.) in the adhesive layer (15) of LIM ET AL ‘919 to modify or adjust the mechanical and/or adhesive properties for specific applications (e.g., providing crosslinking or curability to strengthen the cohesive adhesive layer, etc.).

Claim 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LIM ET AL (US 2015/0161919), in view of CULBERTSON ET AL (US 5,350,601), and in view of LIN (US 2003/0089450),
		as applied to claim 1 above,
 	and further in view of ZILBER (US 2012/0231189).
 	ZILBER ‘189 discloses that it is well known in the art to apply a protective overlaminate layer (e.g., polyethylene terephthalate (PET), etc.) on the outward surface of an adhesive layer in order to provide protection to underlaying layers (e.g., print layers, etc.). (Figure 1; paragraph 0013-0014, etc.)
 	Regarding claims 11, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an additional protective layer (e.g., a PET film, etc.) (corresponding to the recited “backing layer material”) over the outward-facing cover layer (6) of LIM ET AL ‘919 (corresponding the recited “substrate”) in order to provide extra protection for underlying layers (e.g., printed layers, etc.).

*    *    *

Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BURNS ET AL (US 4,686,127),
 	in view of CULBERTSON ET AL (US 5,350,601).
 	BURNS ET AL ‘127 discloses an electromagnetic (EM)-shielding laminate comprising:
• a silicone-treated release liner (e.g., polyester) (corresponding to the recited “cover sheet”);

• a pressure-sensitive adhesive layer (corresponding to the recited “adhesion promoting layer”);

• an EM-shielding metal layer (e.g.,. gold, etc.) (corresponding to the recited “radio frequency shielding layer”);

• a polypropylene film (corresponding to the recited “substrate”).

(Figure 4, etc.; line 35-66, col. 2; line 8-18, col. 3; etc.)  However, the reference does not specifically mention the use of polyethylene terephthalate film layers.
 	CULBERTSON ET AL ‘601 discloses that it is well known in the art to utilize biaxially oriented polyethylene terephthalate (PET) films as removable release films for adhesive layers.  (line 9-20, col. 1; line 52, col. 2 to line 35, col. 3; line 46-63, col. 3; etc.)
	Regarding claims 1, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known release liner comprising biaxially oriented PET films as suggested by CULBERTSON ET AL ‘601 as the removable release liner (corresponding to the recited removable “cover sheet”) in the EM-shielding laminates of BURNS ET AL ‘127 in order to provide protection for the adhesive layer prior to application to surface.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 09/27/2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 19, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787